NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on June  22, 2022.  
In view of applicant Argument/Remarks and amendment filed on June  22, 2022 (see at least Page 7–10 of applicant Argument/Remarks) with respect to independent claims 1, 8 and 15 under 35 U.S.C. 102(a)(1) claim rejection have been fully considered and the argument are found to be persuasive, therefore the claim rejection with respect to 35 U.S.C. 102(a)(1) is withdraw. 
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Forming Apparatus Providing Distributed Rendering Service.
Claims 1–15. Claims 1, 8 and 15 are independent. Claims 2–7 depend of claim 1. Claims 9–14 depend on claim 8.
Claims 1, 8 and 15 are allowed as applicant’s Argument/Remarks filed on June 22, 2022 are persuasive on pages 7–10. Further claims 1, 8 and 15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 8 and 15.  
Claims 1, 8 and 15 recites the following specific features as shown in the except below:
[1] “a memory to store information indicating correspondences of a plurality of file types of files and uniform resource identifier (URI) addresses of rendering subjects to render printing data of each file type of the plurality of file types in correspondence to each of a plurality of external apparatuses; 
a communication device to receive a file by a direct printing function method from an external apparatus among the external apparatuses; and 
a processor to, 
identify a file type of the received file, 
determine a URI address corresponding to the identified file type and to the external apparatus, according to the information indicating correspondences, 
control the communication device to transmit the received file to the determined URI address, 
receive, from the determined URI address, rendered data, printable by the printing engine, corresponding to the received file.”
[8] “storing information indicating correspondences of a plurality of file types of files and uniform resource identifier (URI) addresses of rendering subjects to render printing data of each file type of the plurality of file types in correspondence to each of a plurality of external apparatuses; 
receiving a file by a direct printing function method from an external apparatus among the external apparatuses; 
identifying a file type of the received file; 
determining a URI address corresponding to the identified file type and to the external apparatus, according to the information indicating correspondences; 
transmitting the received file to the determined URI address; and 
receiving, from the determined URI address, rendered data, printable by a printing engine, corresponding to the received file.”
[15] “storing information indicating correspondences of each of a plurality of file types of files and uniform resource identifier (URI) addresses of rendering subjects to render printing data of each file type of the plurality of file types in correspondence to each of a plurality of external apparatuses; 
receiving a file by a direct printing function method from an external apparatus among the external apparatuses; 
identifying a file type of the received file; 
determining a URI address corresponding to the identified file type and to the external apparatus, according to the information indicating correspondences; 
transmitting the received file to the determined URI address; and 
receiving, from the determined URI address, rendered data, printable by a printing engine, corresponding to the file.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Malik (2014/0211234), Isshiji. (2011/0317176) and Torigoshi et al. (2015/0101039), fails to either anticipate or render obvious the above identified features. Accordingly, claims 1, 8 and 15 are allowable over the prior art of record. It follows that claim 2–7 and 9–14 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Matoba (2016/0119490)
Describes an image processing apparatus for use with an external apparatus and an image forming apparatus e.g. user personal computers (PCs). The apparatus notifies information stored in external public path field by sending URI notification to a user of a user PC, thus enabling the user to easily access the image data file stored in the image data field when the image data file is stored into an image forming apparatus. The apparatus performs control to enable or disable uniform resource identifier (URI) notification function for various data storage techniques that are achieved by a file management system of the image forming apparatus with file server function. 
Ochi (2015/0092221)
Describe a system (1,101) has a first image forming apparatus (2A,102A) with a memory that stores identification information. A first job reception unit transmits request including identification information to a server (5) and receives print job transmitted from server. The second image forming apparatus (2B,102B) has an identification information obtaining unit that obtains identification information to identify first image forming apparatus. A second job reception unit transmits request to server and receives print job.
Towata (2011/0090535) 
Describes a print intermediary server for mediating a printing instruction between a web application server and a printing apparatus. The server reduces load of the printing apparatus, where the printing apparatus automatically executes download processing of print data
Odean et al. (8,988,716)
Describes a print server, particularly cloud print server for providing printer access rights. The customized printer identifier generator causes the processor to generate a customized printer identifier based on the access request, thus provides a user with a uniform printing experience which is platform-independent and which unburdens the user of the need to configure, update, maintain or oversee printer operations. The printer access rights are provided in a manner that is convenient for providers and consumers, and which enables accurate accounting of printer usage, without requiring identity information of the consumers. 

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672